         Case 2:20-cv-01085-DWL Document 1 Filed 06/02/20 Page 1 of 3



 1   Phillip H. Stanfield, Bar #011729
     Clarice A. Spicker, Bar #029964
 2   JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
 3   Phoenix, Arizona 85004
     Telephone: (602) 263-1700
 4   Fax: (602) 200-7877
     pstanfield@jshfirm.com
 5   cspicker@jshfirm.com
 6   Attorneys for Defendants
 7
                               UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF ARIZONA
 9
     ADAINA MARTINEZ,                                      NO. TBD
10
                                              Plaintiff,   NOTICE OF REMOVAL
11
                   v.
12
     BLUE FORCE EXPRESS, INC., a California
13   corporation; JORGE ANTONIO LARA
     MARTINEZ and JANE DOE MARTINEZ,
14   husband and wife; and JOHN and JANE
     DOES 1-10; and ABC ENTITIES 1-10,
15
                                          Defendants.
16
17
                   Defendants, by and through undersigned counsel, file this Notice of
18
     Removal of an Arizona State Court action against it to the United States District Court for
19
     the District of Arizona and states as follows:
20
                   1.       On or about March 1, 2020, an action was commenced against
21
     Defendants in the Superior Court of the State of Arizona, in and for the County of
22
     Maricopa, under the caption Martinez v. Blue Force Express, Inc., et al., On May 3, 2020,
23
     Jorge Antonio Lara Martinez was served, by personal service upon Raquel Aguilar, his
24
     wife.
25
                   2.       Copies of pleadings so far filed in the State Court action are attached
26
     hereto as Exhibit A.
27
28
     8466930.1
         Case 2:20-cv-01085-DWL Document 1 Filed 06/02/20 Page 2 of 3



 1                 3.     Defendant Blue Force Express, Inc. is a California corporation with
 2   its principal place of business in Riverside County, California, and Defendant driver Jorge
 3   Antonio Lara Martinez is a resident of Los Angeles County and resides in the State of
 4   California.
 5                 4.     Plaintiff Adaina Martinez is a resident of Maricopa County, Arizona,
 6   pursuant to the allegations in her Complaint.
 7                 5.     Plaintiff claims physical and emotional injuries as a result of
 8   Defendants’ alleged liability. The Complaint certifies the case as a Tier 3 case, which
 9   makes the damages sought more than $75,000.
10                 6.     This Court has original jurisdiction over the civil action pursuant to
11   28 U.S.C. § 1332 in that the matter in controversy exceeds the sum or value of $75,000
12   exclusive of interest and costs, and the action is between citizens of different states.
13   Therefore this action may be removed to this Court pursuant to the provisions of 28
14   U.S.C. § 1441, et seq.
15                 7.     Written notice of the filing of this Notice of Removal will be given to
16   all adverse parties as required by law and a true and correct copy of this Notice will be
17   filed with the Clerk of the Superior Court of the State of Arizona, in and for the County of
18   Maricopa.
19                 8.     A Notice of Filing Notice of Removal with the Clerk of the Maricopa
20   County Superior Court and a copy of the same is attached as Exhibit B.
21                 DATED this 2nd day of June 2020.
22                                              JONES, SKELTON & HOCHULI, P.L.C.
23
24                                              By
                                                         Phillip H. Stanfield
25                                                       Clarice A. Spicker
                                                         40 North Central Avenue, Suite 2700
26                                                       Phoenix, Arizona 85004
                                                         Attorneys for Defendants
27
28
     8466930.1                                       2
         Case 2:20-cv-01085-DWL Document 1 Filed 06/02/20 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE
 2               I hereby certify that on this 2nd day of June, 2020, I caused the foregoing
 3
     document to be filed electronically with the Clerk of Court through the CM/ECF System
 4
     for filing; and served on counsel of record via the Court’s CM/ECF system.
 5
 6   /s/ Evy Yao

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     8466930.1                                         3
